DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…wherein the negative electrode mixture layer has a pre-manufacturing-pressing shape including a step structure with a first portion of different thickness greater than a second portion…”. Examiner submits that there is no clear description of a pre-manufacturing-pressing shape step in the Applicant’s disclosure of the different thickness with a first a portion being greater than a second portion as claimed. 
Claims 3-9 are also rejected for being dependent on rejected claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0198169 hereinafter Fukui in view of U.S. Pre-Grant Publication No. 2005/0175901 hereinafter Kawakami. 
Regarding Claim 1, Fukui teaches an all-solid-state secondary battery comprising: a positive electrode layer including a positive electrode current collector [11] and a positive electrode mixture layer [12], the positive electrode mixture layer being stacked on the positive electrode current collector and including a positive electrode active material and a solid electrolyte (paragraph 51); a negative electrode layer including a negative electrode current collector [21] and a negative electrode mixture layer [22], the negative electrode mixture layer being stacked on the negative electrode current collector and including a negative electrode active material and a solid electrolyte (paragraph 51); and a solid electrolyte layer [32] disposed between the positive electrode mixture layer and the negative electrode mixture layer and includes a solid electrolyte having ion conductivity (paragraph 55), 


    PNG
    media_image1.png
    427
    753
    media_image1.png
    Greyscale

wherein a weight per unit area of a first portion of the negative electrode mixture layer overlapping the positive electrode mixture layer on a stacking axis is greater than a weight per unit area of a second portion of the negative electrode mixture layer not overlapping the positive electrode mixture layer on the stacking axis battery (see annotated figure 7 shown above). 
In addition, Kawakami teaches an electrode wherein the concentration gradient of the electrode material can be varied (paragraph 154) and it would have been obvious to one of ordinary skill in the art to vary the concentration gradient of the material in the electrode structural body because such configuration can improve charge and discharge cycle of the battery. 
The combination teaches an electrode wherein the process for producing does not require a pressing step (paragraph 114 of Kawakami) and the electrode has a concentration gradient such that the thickness of a first portion is greater than a thickness of a second portion (paragraph 154 of Kawakami). 
Regarding Claims 3-6, the combination teaches that the density of the first portion is higher than a density of the second portion and the concentration gradient of the electrode material can be varied (paragraph 154 of Kawakami and figure 7 above). 
Regarding Claims 7-8, the combination teaches that the electrode comprises a binder and conductive additive (paragraph 126 of Kawakami). 
Regarding Claim 9, the combination teaches that the electrode comprises 10 ppm or lower of solvent (paragraph 234 of Kawakami). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729